DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Raymond Mah on 5/27/2022.
The application has been amended as follows: 

Regarding claim 1:
Line 39 is amended to -the valve timing adjustment device is further configured to satisfy all of the relationships of-.

Allowable Subject Matter
Claims 1 and 3 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 3 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “CL1 is one of two opposite axial clearances respectively formed between the Oldham intermediate and the drive-side rotor in the axial direction, and CL2 is another one of the two opposite axial clearances respectively formed between the Oldham intermediate and the drive- side rotor in the axial direction” and “CL3 is one of two opposite circumferential clearances respectively formed between the planetary rotor and the Oldham intermediate in a circumferential direction, and CL4 is another one of the two opposite circumferential clearances respectively formed between the planetary rotor and the Oldham intermediate in the circumferential direction” and “CL7 is one of two opposite circumferential clearances respectively formed between the Oldham intermediate and the drive-side rotor in the circumferential direction, and CL8 is another one of the two opposite circumferential clearances respectively formed between the Oldham intermediate and the drive-side rotor in the circumferential direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746